Exhibit 10.44



Notice of Performance Unit Grant


Participant:        [●]
Company:        CoreLogic, Inc. (the “Corporation”)
Notice:
You have been granted a Performance Unit in accordance with the terms of the
Plan and the Performance Unit Award Agreement attached hereto.

Type of Award:
Performance Units

Plan:
CoreLogic, Inc. Amended and Restated 2011 Performance Incentive Plan

Grant:            Date of Grant:
Number of Performance Units: [●]
Each Performance Unit has the value of $1
Performance
Period:
Subject to the terms of the Plan and this Agreement, the Performance Period
applicable to the Performance Units shall be January 1, 2015 to December 31,
2015.



Performance
Condition:
Your right to the receipt of cash for your Performance Units is conditioned on
the Corporation’s achievement of net income (as defined in accordance with
generally accepted accounting principles) for 2015 of $50 million or more,
determined without regard to (a) amortization relating to acquired intangibles,
(b) asset write-downs, (c) litigation or claim judgments or settlements, (d) the
effect of changes in tax laws, accounting principles, or other laws or
provisions affecting reported results, (e) any transformation, reorganization
and restructuring program effects, (f) extraordinary, unusual and/or
nonrecurring items of gain or loss, and (g) foreign exchange gains and losses.
This condition is referred to as the “Performance Target.” Within a reasonable
time after the determination of whether the Performance Target has been met, the
Committee shall determine the final amount of Performance Units to which you
shall be entitled, provided that the total amount thereof shall not exceed the
amount set forth above. The Committee, in its sole and unfettered discretion,
may decrease the number of Performance Units awarded to you at any time prior to
the payment thereon.



Rejection:
If you wish to accept this Performance Unit Award, please return this Agreement,
executed by you on the last page of this Agreement, at any time within
forty-five (45) days after the Date of Grant, to CoreLogic, Inc., 40 Pacifica,
Irvine, CA 92618, Attn: Incentive Compensation Plan




 
 
 




--------------------------------------------------------------------------------



Administrator. Do not return a signed copy of this Agreement if you wish to
reject this Performance Unit Award. If you do not return a signed copy of this
Agreement within forty-five (45) days after the Date of Grant, you will have
rejected this Performance Unit Award.







- 2 -
 
 
 




--------------------------------------------------------------------------------



Performance Unit Award Agreement


This Performance Unit Award Agreement (this “Agreement”), dated as of the date
of the Notice of Performance Unit Grant attached hereto (the “Grant Notice”), is
made between CoreLogic, Inc. (the “Corporation”) and the Participant set forth
in the Grant Notice. The Grant Notice is included and made a part of this
Agreement.
1.
Definitions.

Capitalized terms used but not defined in this Agreement (including the Grant
Notice) have the meaning set forth in the CoreLogic, Inc. 2011 Performance
Incentive Plan.
2.    Grant of the Performance Units.
Subject to the provisions of this Agreement and the provisions of the Plan, the
Corporation hereby grants to the Participant, pursuant to the Plan, the
contingent right to receive in cash an amount equal in value to the performance
units set forth in the Grant Notice, as such number of performance units may be
reduced by the Committee in its sole and unfettered discretion (the “Performance
Units”). Each Performance Unit has a value of $1.
3.    Vesting and Payment of Performance Units.
After the Performance Period (as specified in the Notice of Grant) has ended and
provided that the Committee has determined that the Performance Target (as
defined in the Notice of Grant) has been achieved, the Participant shall be
entitled to receive, and the Corporation shall pay to the Participant, the cash
value of the Performance Units; provided, however, that prior to paying to the
Participant such cash value, the Committee may, in its sole and unfettered
discretion, decrease the amount of Performance Units awarded to the Participant.
If the Performance Target is not met, the Participant shall forfeit the
Performance Units and the Participant shall not be entitled to any cash payment
in connection therewith.
4.    No Right to Continued Employment.
None of the Performance Units nor any terms contained in this Agreement shall
confer upon the Participant any express or implied right to be retained in the
employ of the Corporation or any Subsidiary or Affiliate for any period, nor
restrict in any way the right of the Corporation or any Subsidiary or any
Affiliate, which right is hereby expressly reserved, to terminate the
Participant’s employment at any time for any reason. For the avoidance of doubt,
this Section 4 is not intended to amend or modify any other agreement, including
any employment agreement, that may be in existence between the Participant and
the Corporation or any Subsidiary or Affiliate.

- 3 -
 
 
 




--------------------------------------------------------------------------------



5.    The Plan.
In consideration for this grant, the Participant agrees to comply with the terms
of the Plan and this Agreement. This Agreement is subject to all the terms,
provisions and conditions of the Plan, which are incorporated herein by
reference, and to such regulations as may from time to time be adopted by the
Committee. In the event of any conflict between the provisions of the Plan and
this Agreement, the provisions of the Plan shall control, and this Agreement
shall be deemed to be modified accordingly. The Plan and the prospectus
describing the Plan can be found on the Corporation’s HR intranet. A paper copy
of the Plan and the prospectus shall be provided to the Participant upon the
Participant’s written request to the Corporation at CoreLogic, Inc., 40
Pacifica, Suite 900, Irvine, California 92618, Attention: Incentive Compensation
Plan Administrator, or such other address as the Corporation may from time to
time specify.
6.    Notices.
All notices by the Participant or the Participant’s assignees shall be addressed
to CoreLogic, Inc., 40 Pacifica, Suite 900, Irvine, California 92618, Attention:
Incentive Compensation Plan Administrator, or such other address as the
Corporation may from time to time specify. All notices to the Participant shall
be addressed to the Participant at the Participant’s address in the
Corporation's records.
7.    Severability.
In the event any provision of this Agreement shall be held illegal or invalid
for any reason, the illegality or invalidity shall not affect the remaining
parts of this Agreement, and this Agreement shall be construed and enforced as
if the illegal or invalid provision had not been included.
8.    Other Plans.
The Participant acknowledges that any income derived from the Performance Units
shall not affect the Participant’s participation in, or benefits under, any
other benefit plan or other contract or arrangement maintained by the
Corporation or any Subsidiary or Affiliate.


9.    Assignment. Participant may not transfer or assign this Agreement or any
part thereof. The Corporation reserves the right to transfer or assign this
Agreement to any of its Affiliates.

- 4 -
 
 
 




--------------------------------------------------------------------------------





10.    Clawback Provision.
The Performance Units are subject to the terms of the Corporation’s recoupment,
clawback or similar policy as it may be in effect from time to time, as well as
any similar provisions of applicable law, any of which could in certain
circumstances require repayment or forfeiture of the Performance Units or other
cash or property received with respect to the Performance Units.






CORELOGIC, INC.


    
By:______________________________    
Name: Anand Nallathambi            
Title: President Chief Executive Officer


Date:______________________________








Acknowledged and agreed as of the Date of Grant:




Signature:    _________________________________




Printed Name:    _________________________________




Date:    _________________________________



- 5 -
 
 
 


